While there is no evidence in haec verba that the sum embezzled was "currency of the United States of America," the evidence in that respect, in my opinion, is not fatally deficient.
T. L. O'Connor, a witness for the State, testified to the rates of fare from DeLand to the several destinations entered by the defendant upon the retained stub of the several tickets in question, and he also testified to the rates of fare from DeLand to the several destinations endorsed by the defendant upon the corresponding tickets delivered to passengers. In each instance, the latter fare was greater, resulting in a discrepancy between the sum actually received by the defendant for the several tickets and the sum actually *Page 382 
delivered by him to his principal and reported on his account sales. The record shows that the witness O'Connor testified that the several discrepancies thus resulting were "$17.65;" "$17.43;" "$3.43;" "$1.40;" * * *, etc., and that the aggregate discrepancy between the amount of the stubs and the corresponding tickets was "$116.70," the amount found by the jury to have been embezzled by the defendant. Undoubtedly, when this witness gave his testimony ore tenus, he pronounced these amount in the usual way, that is, "seventeen dollars and sixty-five cents;" "seventeen dollars and forty-three cents," etc., and the aggregate amount as "one hundred sixteen dollars and seventy cents." "Currency of the United States of America," as used in an indictment for embezzlement, means coin, bank notes, or notes issued by or under authority of the Federal Government which pass at a fixed value from hand to hand as a medium of exchange. By common understanding "$116.70," when translated into words and spoken as a witness would speak it, becomes "one hundred and sixteen dollars and seventy cents." Leonard v. State, 22 So.2d Rep. 564. See also Plummer v. State, 83 Fla. 689, 92 So.2d Rep. 222, and Section 6068, Rev. Gen. Stats. 1920. The use of the conventional dollar sign in connection with the figures given in the record representing the sums testified to by the witness O'Connor is unquestionally an abbreviation originating with the Court Reporter in transcribing the evidence. The dollar sign is a mere chirographic symbol. It can not be spoken without using the word it represents. This Court takes judicial notice that the currency of the United States is designated in dollars and cents. The witness O'Connor testified that the thing embezzled was a designated number of dollars and cents. While the testimony does not embrace the language in haec verba that these amounts were "* * * dollars, currency *Page 383 
of the United States of America," it does show conclusively that the sums under discussion were employed in the purchase by passengers of railroad tickets at DeLand, Florida, for passage to divers destinations within the State of Florida and neighboring states. From those facts and circumstances, as well as other circumstances of a similar nature shown by the whole record, I think the jury might lawfully infer, as it did, that the sums testified to as dollars and cents were "currency of the United States of America." See Gady v. State, 3 So.2d Rep. 429; Britain v. State, 105 S.W. Rep. 817; Barry v. State, 80 S.W. Rep. 630.
I concur in the opinion of Mr. Chief Justice Ellis relating to the other errors assigned by plaintiff in error, and as I am also of the opinion that there is no fatal variance between the description of the money as laid in the indictment and as proved by the evidence, I concur in the judgment of affirmance.
WHITFIELD, TERRELL, BROWN AND BUFORD, J. J., concur.